 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   MATTHEW S. MCCONNELL, Cal. Bar No. 209672
 3 TARA WILCOX, Cal. Bar No. 157015
   12775 El Camino Real, Suite 200                            JS-6
 4 San Diego, California 92130-2006
   Telephone: (858) 720-8900
 5 Facsimile: (858) 509-3691
 6 Attorneys for Defendant
   COSTCO WHOLESALE CORPORATION
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12 JANE ROE, an individual,                   Case No. 8:19-cv-00289-JVS-JDE
13                      Plaintiff,            [Complaint Filed: December 10, 2018]
14           v.                               [Removed from Orange County
                                              Superior Court, Case No. 30-2018-
15 COSTCO WHOLESALE                           01037436-CU-OE-CJC]
   CORPORATION, a Washington
16 Corporation; JOSH STRAWBERRY,
   an individual; and DOES 1 through 100,     ORDER RE STIPULATION TO
17                                            REMAND CASE TO STATE
                      Defendants.             COURT
18
19
20
21
22
23
24
25
26
27
28

     SMRH:489800086.1                ORDER RE STIPULATION TO REMAND CASE TO STATE COURT
1                                                ORDER
2
3                       Based upon the parties’ joint stipulation, and finding good cause
4 thereon, the Court hereby ORDERS as follows:
5
6                       The entire action is hereby remanded to the Orange County Superior
7 Court.
8
9                       Dated: March 19, 2019
10
11                                               ____________________________________
12                                               UNITED STATES DISTRICT JUDGE
13                                                 JAMES V SELNA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -1-
     SMRH:489800086.1             [PROPOSED] ORDER RE STIPULATION TO REMAND CASE TO STATE COURT
